the opinion was delivered
Per Curiam.
If one having testamentary capacity, is unable from palsy or other cause to steady his hand so as to make to his ■will the signature required by law, another person may hold his hand and aid him in so doing; and it is not necessary to prove any express request from the testator for such assistance. The act is his own with the assistance of another, and not the act of another under authority from him. This principle is the only one questioned here. It was rightly decided.
Judgment affirmed.